NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ANDRES GUTIERREZ ESTRADA,
Appellcmt,
V.
TELEFONOS DE MEXICO, S.A.B. DE C.V.,
Appellee.
2010~1558
(Opposition Nos. 91183487 and 91183509)
Appeal from the United States Patent and Trade1nark
Office, Trademark Tria1 and Appeal Board.
ON MOTION
ORDER
Andres Gutierrez Estrada moves for a 40-day exten-
sion of time to file his brief, or in the a1ternative, moves
for a 21»day extension of time to file an informal brief,
Upon consideration thereof
IT IS ORDERED THATZ

ESTRADA V. TELEFONOS DE MEXICO 2
The motion is granted Estrada’s brief is due within
40 days of the date of filing of this order.
FOR THE COURT
N0v 8  lsi Jan Horba1y
J an I-Iorba1y
C1erk
Date
cc:: Andres Gutierrez Estrada (Infor1na1 Brief Form
Enolosed)
S
Ju1ie B. Seyler, Esq. _
ED
APPEALS FOR
L G|RCU|T
NOV' 0 0 2010
9
9
in
rs
‘l'$
§§-5
l'¢'|Q¢_
§'l1l*
.lAN l~l0RBALY
CLERK